ORDER
Respondent is an attorney licensed to practice law in South Carolina. The Board of Commissioners on Grievances and Discipline petitions to have him transferred to disability inactive status pursuant to Paragraph 19 of Rule 413, SCACR, because he has become physically unable to continue to practice law.
The petition is granted and respondent is transferred to disability inactive status until further order of this Court. Jack E. Leader, Esquire, is appointed pursuant to Paragraph 33 of Rule 413, SCACR, to protect the interests of respondent and his clients.
This Order, when served on any bank maintaining a trust and/or escrow account of respondent, will serve as notice to the bank that Jack E. Leader has been duly appointed by this Court.
It is so ordered.